Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 23, 2022

                                     No. 04-21-00387-CV

                                    Donald W. TAYLOR,
                                         Appellant

                                               v.

             Clark ASPY, Madison Preston and Naman Howell Smith & Lee, PLL,
                                        Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16670
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
      On May 2, 2022, this court received appellant’s brief. The brief violates the Texas Rules
of Appellate Procedure in that it:
       1. does not contain an index of authorities with appropriate citations to page
       numbers, see TEX. R. APP. P. 38.1(c);
       2. does not contain a clear and concise argument with citations to legal authority,
       see TEX. R. APP. P. 38.1(i);
       3. does not contain an appendix including the necessary contents required by the
       Rules, see TEX. R. APP. P. 38.1(k).
        On May 5, 2022, we issued an order (1) striking the brief filed by appellant and (2)
directing appellant to file an amended brief in compliance with the Texas Rules of Appellate
Procedure no later than May 25, 2022. On May 23, 2022, appellant filed a motion requesting a
thirty-day extension of time to file an amended brief.
       The motion is GRANTED, and appellant is ORDERED to file an amended brief in
compliance with the Texas Rules of Appellate Procedure no later than June 24, 2022 or this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court